Title: From George Washington to Samuel Huntington, 13 May 1780
From: Washington, George
To: Huntington, Samuel



Sir
Head Quarters Morris Town 13th May 1780

I have been honored with your Excellency’s favor of the 9th instant.
I yesterday received the inclosed intelligence, which corresponds with other accounts from different quarters. Whether their fears in New York are well grounded a little time must discover. I have the honor to be with great Respect Sir Yr Excellency’s most obt and humble Servt

Go: Washington

